Exhibit 10.3

 

 

consulting agreement

 

This Consulting Agreement (this “Agreement”) is made and entered into as of this
1st day of July, 2020, by and among Hycroft Mining Holding Corporation, a
Delaware corporation (“HYMC”), and Randy Buffington, an individual
(“Consultant”).

 

WHEREAS, prior to the date hereof, Consultant was the Chairman, President and
Chief Executive Officer of HYMC;

 

WHEREAS, Consultant and HYMC entered into that certain Transition and Succession
Agreement, dated as of July 1, 2020, to provide certain benefits to Consultant
and HYMC upon his resignation as an officer and director of HYMC and its
subsidiaries (the “Transition and Succession Agreement”);

 

WHEREAS, Consultant’s employment with HYMC and its subsidiaries terminated as of
his resignation effective July 1, 2020 pursuant to the terms of the Transition
and Succession Agreement; and

 

WHEREAS, Consultant was instrumental in HYMC’s successful efforts in developing
a new process to economically and profitably recover gold from sulfide ores in a
heap leach process and restarting mining operations at the Hycroft Mine and HYMC
desires to receive consulting services on a consulting basis in Consultant’s
areas of expertise relating to the Hycroft Mine’s operations and to receive such
other services as may reasonably be requested of Consultant by the Board of
Directors or Chief Executive Officer of HYMC (collectively, the “Consulting
Services”) effective upon expiration without revocation of the statutory
revocation periods set forth in the Transition and Succession Agreement.

 

NOW, THEREFORE, in consideration of the premises and the representations and
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.       Engagement. Effective upon expiration without revocation of the
statutory revocation periods set forth in the Transition and Succession
Agreement, HYMC hereby engages Consultant to perform the Consulting Services
during the Term (as defined in Section 2), and Consultant hereby accepts such
engagement upon the terms and conditions set forth in this Agreement.

 

2.        Term. This Agreement shall commence as of the date of expiration
without revocation of the statutory revocation periods set forth in the
Transition and Succession Agreement and shall continue until the earliest to
occur of:

 

(a)     that date that is 24 months from the date hereof; and

 

(b)     termination in accordance with Section 6 (the “Consulting Period”).

 

 

--------------------------------------------------------------------------------

 

 

3.       Consulting Services. In order to facilitate the continued development
and operation of the Hycroft Mine and the transition to your successor as
President and Chief Executive Officer, you agree that for the Consulting Period
you agree to provide consulting, technical advice and transition assistance upon
the reasonable request of the Board of Directors or the Chief Executive Officer
of HYMC; provided, however, that such transition assistance and advice shall be
subject to your consent, which shall not be unreasonably withheld or delayed. In
no event shall Consultant be required to provide more than 30 hours of
Consulting Services during any weekly period or more than 100 hours of
Consulting Services during any monthly period.

 

4.        Compensation. As compensation for the Consulting Services rendered by
Consultant during the Term, HYMC shall pay to Consultant compensation at a rate
of $25,000 per month regardless of whether any request for the provision of
Consulting Services is made to you during each month of the Consulting Period.

 

5.        Payment Procedures. HYMC shall issue payments to Consultant on a
monthly basis.

 

6.        Termination.

 

(a)     This Agreement may be terminated:

 

(i)     by mutual written agreement of HYMC and Consultant at any time; or

 

(ii)     by HYMC for Cause (as hereinafter defined).

 

(b)     In the event that this Agreement is terminated in accordance with its
terms for any reason, HYMC shall have no further obligation to Consultant other
than the payment for Consulting Services already rendered in accordance with
Section 4.

 

(c)     Definition of Cause. For purposes of this Agreement, the term “Cause”
shall mean (i) Consultant has been convicted of, or plead nolo contendere to, a
felony or crime involving moral turpitude; (ii) Consultant has committed an act
of personal dishonesty or fraud involving personal profit in connection with
Consultant’s provision of the Consulting Services to HYMC; (iii) Consultant has
committed a material breach of any material covenant, provision, term or
condition set forth in or incorporated by reference into this Agreement,
including, without limitation, the provisions contained in Section 7 of the
Transition and Succession Agreement or in sections of the Employee
Nondisclosure, Noncompetition, Nonsolicitation and Inventions Agreement entered
into by you (the “ENNNI Agreement”) entitled “No Solicitation of Executives”,
“No Solicitation or Acceptance of Business from Customers or Business Partners”,
and “Non-Competition”, and the applicable provisions thereunder, (iv) Consultant
has committed an act which involved willful misconduct or gross negligence on
the part of Consultant; (v) any material failure or unreasonable refusal to
perform the Consulting Services in a reasonably satisfactory manner; (vi) any
material failure or refusal to comply with the lawful written rules and policies
of HYMC and its subsidiaries applicable to consultants to HYMC; or (vii)
Consultant has committed any act that has or reasonably is expected to result in
material injury to the business or reputation of HYMC or its subsidiaries;
provided, however, that no termination under clause (iii), (v) or (vi) above
shall be effective unless Consultant shall have first received written notice
describing in reasonable detail the basis for the termination and within fifteen
(15) days following delivery of such notice, Consultant shall have failed to
cure such alleged behavior constituting “cause”; provided, further, that this
notice requirement prior to termination shall be applicable only if such
behavior or breach is capable of being cured.

 

2

--------------------------------------------------------------------------------

 

 

7.       Continued Restrictive Covenants. Consultant hereby expressly
acknowledges that the restrictive covenants of non-solicitation of employees and
customers and confidentiality set forth in sections of the ENNNI Agreement
entitled “No Solicitation of Executives”, “No Solicitation or Acceptance of
Business from Customers or Business Partners”, and “Non-Competition”, and the
applicable provisions thereunder, by which Consultant is bound during the
Consulting Period shall remain in full force and effect until they expire, if at
all, according to their terms. In the event Consultant breaches any of such
covenants, HYMC’s obligations to make payments pursuant to the provisions of
Section 4 hereof shall be of no further force and effect and shall immediately
cease. The terms of this Section 7 shall survive the termination of this
Agreement.

 

8.       Independent Contractor Status. Consultant’s relationship to HYMC and
its subsidiaries hereunder is one of independent contractor, and nothing
contained in this Agreement shall be construed to imply that Consultant is an
agent or employee of HYMC or its subsidiaries for any purpose, including,
without limitation, withholding for purposes of Social Security or income taxes,
or entitlement to any insurance, retirement or other employee benefits offered
by HYMC or its subsidiaries. This Agreement shall not create any partnership or
joint venture between the parties hereto. Consultant shall not have the right,
power or authority to create any obligation, express or implied, or to make any
representation on behalf of HYMC or its subsidiaries, except as may be expressly
authorized in writing from time to time by HYMC or its subsidiaries, and then
only to the extent of such written authorization.

 

9.      Consultant Representations, Warranties and Covenants. Consultant hereby
represents, warrants and covenants to HYMC and its subsidiaries as follows: (a)
Consultant shall comply with all applicable laws, ordinances, codes and
regulations in performing the Consulting Services under this Agreement and (b)
Consultant has full authority to execute and deliver this Agreement and to
provide the Consulting Services, and this Agreement does not and will not
violate any other agreement to which Consultant is or becomes a party, nor any
law, court order or decree to which Consultant is subject.

 

10.      Binding Effect; Assignment; Substitution.

 

(a)     This Agreement shall be binding upon and inure to the benefit of all of
the parties hereto, their heirs, administrators, personal representatives,
successors and assigns; provided, however, that Consultant may not assign (as a
matter of law or otherwise) this Agreement without the prior, express written
consent of HYMC. Any attempt to assign, transfer, pledge, hypothecate or
otherwise dispose of this Agreement in violation of this Agreement shall be null
and void.

 

3

--------------------------------------------------------------------------------

 

 

(b)     Consultant acknowledges that HYMC expects Consultant specifically to
perform the Consulting Services. Consultant agrees that he may not substitute
any other person or entity to perform any of his obligations under this
Agreement.

 

11.     Amendments; Waiver. This Agreement may only be amended and any term
hereof waived in a written agreement signed both by Consultant and by HYMC. No
delay or omission by any party to this Agreement to exercise its rights under
this Agreement shall impair any such right or power or shall be construed as a
waiver or acquiescence of any default. If a written waiver occurs, no such
written waiver in any particular instance or with respect to any particular term
will be held or construed to constitute a waiver of any other or subsequent
breach.

 

12.     Entire Agreement. This Agreement, together with the Transition and
Succession Agreement, the ENNNI Agreement and a special discretionary equity
award agreement, sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes and cancels any prior
agreements, arrangements, representations, warranties or communications (whether
oral or written) between the parties hereto relating to the subject matter
hereof.

 

13.     Governing Law and Forum for Disputes. The laws of the State of Colorado
will govern the validity, interpretation, construction and performance of this
Agreement, without regard to the conflict of laws principles thereof. Any action
or proceeding against the parties relating in any way to this Agreement (a
“Dispute”) must be brought and enforced in the courts of the State of Colorado,
and the parties irrevocably (i) submit to the jurisdiction of such courts in
respect of any such action or proceeding and (ii) waive any right to a trial by
jury of any Dispute.

 

14.     No Presumption Against Drafter; Representation by Counsel. Each of the
parties hereto has jointly participated in the negotiation and drafting of this
Agreement. In the event there arises any ambiguity or question of intent or
interpretation with respect to this Agreement, this Agreement shall be construed
as if drafted collectively by the parties hereto and no presumptions or burdens
of proof shall arise favoring any party by virtue of the authorship of any of
the provisions of this Agreement. Each of the parties hereto acknowledges that
he or it has had the opportunity to consult independent and experienced counsel
of his or its own choice in connection with the negotiation and preparation of
this Agreement and to seek advice as to the legal effect thereof. Each of the
parties hereto represents that he or it has entered into this Agreement without
coercion or undue influence.

 

15.     Interpretation. The headings in this Agreement are included solely for
convenience and shall not affect the interpretation of this Agreement. Unless
the context requires otherwise, any pronouns used in this Agreement shall
include the corresponding singular, plural, masculine, feminine or neuter
pronouns, as the case may be. Underscored references to Sections shall refer to
those Sections of this Agreement. The use of the terms “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation,” respectively.

 

4

--------------------------------------------------------------------------------

 

 

16.     Notices. Any notice required or permitted under the terms of this
Agreement shall be in writing and shall be delivered by personal delivery, via
overnight carrier, via facsimile or email or via registered or certified mail,
return receipt requested, first class postage prepaid. If notice is delivered by
personal delivery or via overnight carrier, notice shall be deemed given on the
date that actual delivery is made. If notice is delivered via facsimile, notice
shall be deemed given on the date that the notice is transmitted and written
confirmation of such transmission is obtained. If notice is delivered via mail,
notice shall be deemed given on the earlier of (a) the actual day of delivery or
(b) the third day after the date of mailing. All notices shall be addressed to
the intended recipient as set forth below:

 

If to Consultant, to:

 

Randy Buffington

1250 Parkview Drive

Elko, NV 89891

Telephone Number: (775) 813-6249

Email: Steda947@yahoo.com

 

 

If to HYMC:

Hycroft Mining Holding Corporation

8181 E. Tufts Ave., Suite 510

Denver, CO 80237

Attn: Stephen M. Jones, Executive Vice President and CFO

Telephone Number: (303) 524-1947 (Office)

Email: steve.jones@hycroftmining.com

 

With a copy to:

 

David S. Stone, Esq.

Neal, Gerber & Eisenberg LLP

2 North LaSalle Street

Suite 1700

Chicago, IL 60602

Telephone Number: (312) 269-8411

Email: dstone@nge.com

 

 

or to such other address or to the attention of the person or persons as the
recipient party has specified by proper prior written notice to the sending
party. If more than one method for sending notice as set forth above is used,
the earliest notice date established as set forth above shall control.

 

17.     Counterparts. This Agreement may be signed in multiple counterparts,
each of which taken together will constitute one and the same agreement. This
Agreement may be executed and delivered by facsimile or other electronic
transmission and, if executed and delivered in such manner, shall be binding as
though an executed original shall have been delivered by hand.

 

18.     Severability. If any term or provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, then such term
or provision will be limited to the extent necessary or stricken so as to make
the provision valid and enforceable to the fullest extent permitted by law. Such
limitation or striking will not affect any of the remaining provisions of this
Agreement, which will continue in full force and effect as written.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

 /s/ Randy E. Buffington

 

Randy Buffington

 

 

 

 

 

 

  HYCROFT MINING HOLDING CORPORATION       /s/ Stephen M. Jones   Name: Stephen
M. Jones   Title: Executive Vice President and Chief Financial Officer  

 

 

 

 [Signature Page to Buffington Consulting Agreement]

 